BAKER, Judge.
Defendant-appellant, Richard D. Allender (Allender), appeals the summary denial of his petition for post-conviction relief. Al lender contends on appeal that his plea of guilty to operating a motor vehicle while intoxicated, a Class D felony,1 was not knowing, voluntary and intelligent, because he was not advised that his driver's license could be suspended for 10 years if the Bureau of Motor Vehicles determined that he was an habitual traffic offender. Allen-der maintains that he would not have pled guilty had the trial court informed him of the possible ten-year suspension.2
At the guilty plea hearing, the trial court advised Allender that "[t]he conviction will [be] forwarded to the Bureau of Motor Vehicles to become part of your driving record and could qualify you as a Habitual Traffic Offender." Record at 18. IND. CODE 9-4-7-9 requires the trial court to advise a defendant that a record of his conviction will be forwarded to the motor vehicle commissioner to become a part of the defendant's driving record. Nothing in the statute requires the trial court to advise a defendant of the administrative action the Bureau may take. Further, Allen-der does not assert that the advisement is constitutionally required and we can think of nothing to support such an assertion.
Because Allender was entitled to no relief on his petition, the post-conviction court properly found his petition subject to summary dismissal. Ind. Post-Conviction Rule 1(4)(e).
Judgment affirmed.
ROBERTSON and GARRARD, JJ., concur.

. IND.CODE 9-11-2-3.


. Subsequent to Allender's guilty plea and sentencing hearings, the Bureau of Motor Vehicles determined that he was an habitual traffic offender and suspended his driver's license for 10 years.